DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 10/14/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanada (US 6,136,230 A) in view of Gunnella et al (US 2016/0190359 A1).
Regarding claims 1 and 2, Sanada teaches the use of lead-free solder to attach a conductor (e.g., terminal) to an electrode or conductor on a glass substrate; wherein the glass substrate further comprises a circuit thereon, wherein the circuit is formed through application of the electrically conductive paste on a glass substrate; wherein the electrically conductive paste on a glass substrate may be used to form an automobile window having an antifogging property (abstract; col 3, lines 15-40).Therefore, Sanada would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a process for the production of car windows and mirrors with an applied electrically conductive grid comprising applying a conductive paste directly to a glass substrate; firing the paste to form the electrically conductive grid; soldering an electrical connector directly to the electrically conductive grid via a lead-free solder.
Sanada further suggests wherein the conductive paste comprises finely divided particles of a conductive metal (e.g., silver), particles of glass frit, and an organic medium (e.g., organic vehicle) (col 4, lines 24-30).
Sanada fails to suggest wherein the particles of the glass frit have a particle size D90 of less than 4 microns and wherein the particles of the glass frit have a particle size D90 of less than 3 microns.
Gunnella teaches a method of applying conductive pastes or inks with a finer and more homogeneous consistency, which is used to form conductive elements on the surface of a substrate; wherein the substrate may be glass; and wherein at least 95%, by number, of the particles of said chemical frits have dimensions smaller than 1 micrometer (abstract, para 34, 44, 50-51, 148-154).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use conductive pastes with the particle sizes as suggested Gunnella in the methods of forming the circuits of Sanada, so the circuits are formed with a conductive paste that has a finer and more homogeneous consistency.
	Regarding claim 3, Sanada teaches the use of bismuth compounds (col 3, line 50 – col 4, lines 20).
	Regarding claims 4 and 5, Sanada teaches wherein said glass frit is present in an amount of 0.1-10% by weight (e.g., 3%) of the total weight of said paste; and wherein said conductive metal is present in an amount of 50-90% by weight (e.g., 78%) of the total weight of said paste (col 4, lines 24-30).
	Regarding claim 6, Sanada teaches wherein said conductive metal is silver (col 4, lines 24-30).
Regarding claim 7, Gunnella teaches the conductive metal particles have dimensions smaller than 1 micrometer (para 48). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Gunnella, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
	Regarding claims 8 and 9, Sanada teaches wherein said organic medium comprises terpineol; wherein said organic medium is present in an amount of 5-50% by weight (e.g., 19%) of the total weight of said paste (col 4, lines 24-30).
	Regarding claim 10, Sanada teaches using a copper oxide (CuO) (i.e., a transition metal oxide) to adjust the electrical resistance of the paste (col 3, lines 5-10); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of copper oxide in the paste to optimize its electrical resistance.
Regarding claims 11 and 12, Sanada suggests lead-free solder may comprise Sn--Ag--Cu (tin, silver, and copper) solder and lead-free solder may further comprise Bi (Bismuth) (col 7, lines 22-29, 54-67); so it would have been obvious to one of ordinary skill in the art at the time of invention to use Bismuth in the Sn--Ag—Cu lead-free solder, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
	Regarding claims 13 and 14, Gunnella teaches the conductive paste may be applied by means of a screen or ink-jet printing process (para 9, 47, 48 105).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783